Citation Nr: 1415978	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of gastric fundoplication (previously claimed as peptic ulcer disease/stomach condition).

2.  Entitlement to service connection for gastric fundoplication.

3.  Entitlement to service connection for schizoaffective disorder.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for dementia.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for cholecystectomy.

8.  Entitlement to service connection for internal hemorrhoids.

9.  Entitlement to service connection for hepatitis.

10.  Entitlement to service connection for adrenal mass.

11.  Entitlement to service connection for kidney disease. 

12.  Entitlement to service connection for hyperkalemia.

13.  Entitlement to service connection for alcohol abuse and opiate dependence.

14.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1957.

These matters come to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file was later transferred to the Huntington, West Virginia RO.  In January 2010, the Board remanded the claims for additional development.

The Veteran was provided a Central Office Board hearing in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for gastric fundoplication, schizoaffective disorder, bipolar disorder, dementia, hearing loss, cholecystectomy, internal hemorrhoids, hepatitis, adrenal mass, kidney disease, hyperkalemia, alcohol abuse and opiate dependence, and SMC based on aid and attendance/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed December 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for a stomach condition. 

2.  The evidence received since the December 1996 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for gastric fundoplication (previously claimed as peptic ulcer disease/stomach condition).


CONCLUSIONS OF LAW

1.  The Board's December 1996 denial of service connection for a stomach condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As new and material evidence has not been received, the claim for service connection for gastric fundoplication is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for gastric fundoplication (previously claimed as peptic ulcer disease/stomach condition) is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested for this issue.

II.  New and Material Evidence

	A.  General Law and Regulations

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	B.  Stomach Condition

In a December 1996 decision, the Board determined that service connection was not warranted for a stomach disorder.  At that time, the evidence consisted of VA treatment records, private medical records, lay statements, and the Veteran's assertions.

The Board determined that service connection was not warranted for a stomach condition as the Veteran's current stomach condition had not been shown to be attributable to service.  The decision of the Board became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

Previously, The Veteran's claim for service connection for a stomach disorder was denied on a direct basis.  Presently, the Veteran claims that he has a stomach disorder secondary to an acquired psychiatric disorder.  See Hearing Transcript, 2.  

The evidence added to the claims file subsequent to the December 1996 Board denial includes additional VA treatment records and the transcript from the Veteran's August 2010 Board hearing.  Pertinent to the current claim, these additional records contain the Veteran's assertions that his service caused depression, which led to alcohol abuse, which led to his current stomach condition.  

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a stomach disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required. This will be discussed in the remand section below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for gastric fundoplication (previously claimed as peptic ulcer disease/stomach condition), is reopened; to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that apparently all of the Veteran's service treatment records are not available and may have been destroyed in a fire at the National Personnel Records Center (NPRC).  Several attempts have previously been made to locate these records to no avail.  As such, it is incumbent upon the VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of most of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Social Security Records

The VA medical center treatment records indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

VA Examination
The Veteran is claiming that he incurred a psychiatric disability, to include schizoaffective disorder and bipolar disorder in service.  At his August 2010 Board hearing, he testified that during service he began to feel depressed and had been so since then on "pretty much a regular basis."  He related that he was discharged for having a low IQ, which also led to him feeling depressed.  He also testified that he was treated for depression while in service.  

In the prior January 2010 remand, the Board found that the Veteran was competent to report experiencing the recurrent symptoms of psychiatric illness, and that those symptoms first began in service.  As such, the Board requested a VA examination for the proper assessment of the Veteran's claims for service connection for schizoaffective disorder and bipolar disorder.  38 U.S.C.A. § 5103A (West 2002).

In November 2010, the Appeals Management Center (AMC) submitted a request to VAMC Martinsburg for a VA mental disorder examination.  A printout reflects that the examination request was cancelled on December 9, 2010, as the Veteran failed to report to the requested examination.

With respect to the Veteran's failure to report for examination, the United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, during his August 2010 Board hearing, the Veteran expressed that he was able and willing to attend a VA examination.  An October 2010 note from the AMC indicates that there was more than one possible address for the Veteran.  Significantly, a notice letter regarding the scheduled VA compensation and pension examination is not of record.  In any event, the Veteran recently submitted a VA Form 21-0845, Authorization to Disclose Information to a Third Party, in which he identified an address through which he could be contacted.

In light of the Veteran's expressed willingness to attend a VA examination, the lack of a notice letter of record informing the Veteran of the time and location of the previously scheduled examination, and the recent statement from the Veteran identifying a new address at which he could be contacted, the Board finds that the Veteran should be afforded a new opportunity to attend a VA examination.

The Veteran is cautioned, however, that he is responsible for keeping VA appraised of his appropriate contact information, to include his appropriate mailing address, and that a failure to report for examination may result in the denial of his claim.  38 C.F.R. § 3.655 .

The Board also notes that the remaining claims are inextricably intertwined with the claims for service connection of schizoaffective disorder and bipolar disorder remanded herein.  The Veteran is claiming that the remaining claimed disabilities are secondary to alcohol and drug abuse, which in turn, the Veteran's believes are a consequence of his psychiatric disorder.  Thus, these claims must be deferred pending readjudication of those claims.  Moreover, if any claim for service connection is substantiated, the SMC claim would come into play.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Confirm that the address using the contact information reported on the VA Form 21-0845 dated July 29, 2013.

2.  With any necessary authorization from the Veteran, obtain all of his outstanding records from the Social Security Administration and VA Medical Centers Martinsburg and Baltimore.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

3.  Thereafter, if the Veteran's address is confirmed, schedule the Veteran for a mental disorders examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed psychiatric disorders, to include schizoaffective disorder, bipolar disorder, and dementia.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and/or dementia, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


